EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hydorn on 30 June 2021.

The application has been amended as follows: 
Claim 1 is amended as follows: 
An air conditioner configured for a vehicle seat, the air conditioner comprising: 
a fluid transport device; 
a first fluid exchange device comprising a first conduit comprising at least one intake opening; and 
a second fluid exchange device comprising two spaced apart second conduits each comprising at least one ejection opening; 
wherein the fluid transport device has at least two attachment openings, of which one is a fluid inlet and another one is a fluid outlet, 
wherein the first fluid exchange device is attached to the fluid inlet of fluid transport device, and the second fluid exchange device is attached to the fluid outlet of the fluid transport device, and 
wherein the fluid transport device is configured to expel fluid from an A-side of the vehicle seat through the at least one ejection opening defined in each of the 
wherein the first conduit extends into a region that is defined in between the two spaced apart conduits; 
wherein the first fluid exchange device has a W-shaped structure;
wherein at least one of the two spaced apart second conduits is arranged within the W-shaped structure.

Claim 35 is amended as follows: 
The air conditioner according to claim 1 [[19]], wherein each of the two spaced apart second conduits is arranged within the W-shaped structure.

Claims 13, 19, and 34 are canceled. 

Reasons for Allowance
Claims 1, 6-7, 9-11, 15, 26, 29-31, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed air conditioner configured for a vehicle seat is neither anticipated by nor obvious in light of the prior art.  Particularly, the addition of a W-shaped first fluid exchange device, wherein at least one of the two spaced apart second conduits is arranged within the W-shaped structure, when taken in combination with the further requirements of the claim, renders claim 1 allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762